Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abel (U.S. Patent No. 6,830,170) in view of Schneider et al. (U.S. Patent Application Publication No. 2003/0183630).
For claim 1, Abel shows a collapsible plant support structure comprising: a coil (30) having an axis (vertical axis through center of the support structure), a bottom end (32) and a top end (31), said bottom end being configured to rest on a planar surface, said coil being collapsible along said axis and having sufficient rigidity to support a plant disposed within said coil (as discussed in Col. 4, lines 14-25 and 50-53); a flexible material (29: Col. 3, lines 33-35) and defining a plurality of openings (Col. 3, lines 41-46: fabric mesh) to facilitate the passage of parts of said plant therethrough, said flexible material configured in a generally cylindrical shape (as shown in Figs. 1-3).
Abel fails to show the flexible material being coupled to said coil at a plurality of locations to limit the expansion of said coil and the movement of said material with respect to said coil. However, Schneider et al. discloses a collapsible support structure 
For claim 2, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 1, wherein said coil includes a substantially straight wire that is secured in a helical position at least in part by said flexible material (Schneider et al. as discussed in [0025] and shown in Figs. 1 and 3).
For claim 3, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 2, further comprising a flexible sleeve (Schneider et al. Figs. 1 and 3 and [0025]: 36), and wherein: at least a portion of said coil (Schneider et al. 22) is disposed in said flexible sleeve; and said flexible material is fastened to said flexible sleeve (Schneider et al. as discussed in [0025]).
For claim 4, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 3, wherein said flexible material (Abel 29) is in a mesh configuration (Abel Col. 3, lines 41-46).
For claim 5, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 4, wherein said plurality of openings (Abel Col. 4, lines 41-46) includes a uniform array of rectangular openings, said openings being wider and 
For claim 6, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 1, wherein said coil (Abel 30, 33) includes a wire having a natural helical shape (Abel Col. 4, line 10).
For claim 7, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 6, wherein said flexible material (Schneider et al. 18) is connected directly to said wire (Schneider et al. as discussed in [0025] and shown in Figs. 1 and 3).
For claim 8, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 1, further comprising a retaining feature (Abel as discussed in Col. 5, lines 5-15 and shown in Figs. 1-2: 63, 64) operative to retain said coil in a compressed position when said collapsible plant support structure is not in use.
For claim 9, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 8, wherein said retaining feature includes a toggle button and loop fastener (Abel as discussed in Col. 5, lines 5-15 and shown in Figs. 1-2: 63, 64).
For claim 10, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 1, wherein said coil (Abel 30) is formed from spring steel (Abel as discussed in Col. 4, line 16).
For claim 11, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 1, wherein said plurality of openings (Abel Col. 4, lines 41-46 and shown in Figs. 1-7) includes a uniform array of rectangular openings.

For claim 13, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 3, wherein said plurality of openings occupies a majority of a surface of said flexible material (Abel 29) configured in said generally cylindrical shape (Abel as shown in Figs. 1-7).
For claim 14, Abel as modified by Schneider et al. disclose the collapsible plant support structure of Claim 2, further comprising a flexible sleeve (Schneider et al. Figs. 1 and 3 and [0025]: 36), and wherein: at least a portion of said coil (Schneider et al. 22)  is disposed in said flexible sleeve; and said flexible sleeved is fastened to said flexible material in a helical configuration around said generally cylindrical shape of said flexible material (Schneider et al. Figs. 1 and 3 and [0025]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ragan U.S. Patent No. 1,025,073 shows a plant protector comprising a coil and a flexible material being coupled to the coil; and Smith U.S. Patent No. 2,577,373 shows a plant support structure comprising a coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643